These cases are in all respects like the case of the same title (S.F. No. 3801, ante, p. 629), just decided, except that in one of them the petitioner is charged with collecting the excessive rate for gas furnished for cooking, heating, and illuminating purposes.
Section 19 of article XI does not directly confer upon any individual or company the right to lay pipes and conduits in the streets of a city in order to supply gas for cooking and heating purposes, but only so far as may be necessary for supplying the city and its inhabitants with gaslight. The same gas, however, which furnishes light also serves for cooking and heating, and the pipes and connections necessary for the one purpose make the gas available for the other purposes without subjecting the streets to any additional burden. It was accordingly held in Exparte Johnston, 137 Cal. 122, that an intention to permit the use of gas for other than illuminating purposes afforded no ground for prohibiting the laying of the pipes by a party claiming the benefit of the constitutional grant.
For the same reasons it must be held that the right of the city to fix the rate for gas is unaffected by the use which is made of it. It covers all gas furnished through the pipes laid in the street.
The judgments are affirmed.
Van Dyke, J., concurred. *Page 640